Citation Nr: 0948373	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative disc disease and 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975 and had National Guard service from 1981 to 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case has previously come before the Board.  In August 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran testified before the undersigned in May 2008 at a 
travel Board hearing.  A transcript of that proceeding has 
been associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence establishes that a 
hearing loss disability was not manifest in service and is 
not attributable to service, and a hearing loss disability 
was not shown during service or within the initial post-
service year.  

2.  The competent and probative evidence establishes that 
tinnitus was not manifest in service and is not attributable 
to service.  



3.  The competent evidence does not establish that a lumbar 
spine disorder, to include degenerative disc disease and 
degenerative joint disease, was manifest in service or is 
attributable to service, and arthritis was not shown during 
service or within the initial post-service year.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A lumbar spine disorder, to include degenerative disc 
disease and degenerative joint disease, was not incurred or 
aggravated in active service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in February and March 2006.  
Specifically regarding VA's duty to notify, the RO advised 
the claimant of the information necessary to substantiate the 
claim for entitlement to service connection.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Any deficiency in the notice to the claimant or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
However, if any notice deficiency is present in this case, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

With respect to his claims for service connection for hearing 
loss and tinnitus, a VA opinion with respect to the issue on 
appeal was obtained in May 2006.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the service treatment and private medical 
records in the Veteran's claims file as well as the 
statements of the appellant.  Moreover, in consideration of 
this medical and lay evidence, the examination report 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In regard to the lumbar spine claim, the Board finds that a 
VA examination is not necessary to determine whether any 
lumbar spine disorder, to include degenerative disc disease 
and degenerative joint disease, is related to the Veteran's 
period of honorable service, as the standards of the decision 
of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, although the service treatment records note a 
history of low back pain, no diagnosis was entered during 
service in that regard, and at separation, the spine was 
normal.  Also significant is the fact that a lumbar spine 
disorder, to include arthritis, was first identified many 
years after active service.  Indeed, as discussed in greater 
detail below, there is very probative evidence that refutes 
the Veteran's contention that he has been suffering from 
chronic low back pain since active service and instead links 
the Veteran's current lumbar disability to post-service 
events.  Moreover, recognition must be given to the fact that 
the record was held open for 30-days following his May 2008 
personal hearing to permit the Veteran the opportunity to 
submit medical evidence that relates his back disorder to his 
active service, and that no such evidence has been submitted.  
In light of these findings, the prongs of McLendon have not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).





Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for arthritis and an organic 
disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304.  

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with  38 C.F.R. § 3.303(d).

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a) (2009).

A member of the National Guard only serves in the federal 
military when the member is formally called into the military 
service of the United States.  At all other times, a member 
of the National Guard serve solely as a member of the State 
militia under the command of a state governor.  To have basic 
eligibility as a veteran based on a period of duty as a 
member of a state Army National Guard, a National Guardsman 
must have been ordered into Federal service under 38 U.S.C.A. 
§§ 316, 502, 503, 504, 505. 38 C.F.R. § 3.6(c), (d).  Allen 
and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 
Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 
2418, 110 L.Ed2d 312 1990).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Hearing Loss & Tinnitus

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of noise exposure during service.  The 
evidence, to include a March 2004 private record and the May 
2006 VA examination report, reflect hearing loss and 
tinnitus.  Thus, the issue is whether hearing loss or 
tinnitus is related to service.  Having reviewed the record, 
the Board finds that service connection is not warranted for 
hearing loss or tinnitus.  

Initially, in regard to the assertion in the August 2009 
Informal Hearing Presentation to the effect that the 
Veteran's hearing loss and tinnitus are a result of combat 
during service, the Board notes that the June 2006 rating 
decision reflects the AOJ's determination that the Veteran 
did not engage in combat with the enemy via notation of a 
combat code of "1."  In addition, while an October 1974 
Request and Authorization for Permanent Change of Station 
notes the Designation and Location of Headquarters as, "HQS 
635th COMBAT SUPPORT GROUP (PACAF)," such does not establish 
that the Veteran in this case engaged in combat with the 
enemy.  The definition of "engaged in combat with the enemy" 
is having taken part in a fight or encounter with a military 
foe or hostile unit or instrumentality, but does not include 
cases in which a veteran was merely serving in a general 
"combat area" or "combat zone" without personal participation 
in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).  

In this case, and while the Veteran's DD Form 214 reflects 
service in Vietnam and his decorations and awards include a 
Republic of Vietnam Campaign Medal, his military occupational 
specialty (MOS) - aircraft maintenance specialist, is not 
consistent with a combat MOS and the record does not 
establish that he engaged in combat with the enemy during 
service.  The Board notes that the Veteran testified that he 
had hearing loss and tinnitus as a result of working on 
aircraft for 34 years, not combat.  Transcript at 7 (2008).  
Regardless, the provisions of 38 U.S.C.A. § 1154(b) merely 
relax the evidentiary requirements for determining what 
happened during service.  A nexus between in-service disease 
or injury and current disability is still required.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In this case, 
the competent evidence does not establish a nexus between the 
Veterans's hearing loss disability or tinnitus and active 
service, a hearing loss disability and/or tinnitus were not 
diagnosed during service or within the initial post-service 
year, and thus, service connection is not warranted.  

The issue of whether any hearing loss or tinnitus is related 
to service requires competent evidence.  The Veteran is 
competent to report his symptoms to include hearing loss and 
ringing in his ears, as well that he was exposed to noise 
during service, and such is not inconsistent with his MOS.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and hearing loss or tinnitus.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service treatment records are negative for a diagnosis of 
hearing loss disability or tinnitus.  The Board notes that 
the August 1971 service entrance examination report shows 
that the ears and drums were normal, and while a puretone 
threshold, in decibels, of 25 at 500 Hertz on the left was 
noted, his hearing was assigned a profile of "1."  In 
addition, the separation examination report shows a puretone 
threshold, in decibels, of 15 at 500 Hertz on the left, 
reflecting improvement, and thus, and to the extent that it 
has been raised, a theory of aggravation is not relevant.  

In addition, while the Veteran testified to having had 
tinnitus since 1974 or 1975, Transcript at 5 (2008), an April 
1974 and a February 1975 record show that his hearing was 
assigned a profile of "1."  In addition, while audiologic 
evaluation in October 1974 showed a puretone threshold, in 
decibels, of 25 at 4000 Hertz on the left, the May 1975 
separation examination report shows that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz was not greater than 20 decibels and there is no 
reference to tinnitus.  Consideration has been given to the 
Veteran's contention that he experienced hearing loss and 
tinnitus in service.  He is clearly competent to provide such 
an argument.  However, for reasons set forth in greater 
detail below, the Board does not find the Veteran to be a 
credible historian.  Thus, the Board finds that neither a 
hearing loss disability for VA compensation purposes, nor 
tinnitus was manifest in service.  

In addition to the finding that neither a hearing loss 
disability nor tinnitus was manifest during service, the 
Board finds that neither disorder was shown within the 
initial year of separation.  Significantly, a September 1975 
National Guard entrance examination report shows that the 
ears and drums were normal, and while the Veteran indicated 
that he had or had hearing loss, his hearing was assigned a 
profile of "1" and audiologic evaluation showed that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz was not greater than 20 decibels.  The 
Veteran is competent to report his symptoms; however, the 
documented history diminishes the probative value of the 
Veteran's reported history and the Board finds that the 
evidence does not establish that either a hearing loss 
disability or tinnitus was manifest during service or within 
one year of separation.  The Board accords more probative 
value to the objective results of audiologic evaluation.  

In addition, a May 1981 examination report shows that the 
ears and drums were normal, and while the examiner noted mild 
high frequency hearing loss, "incurred in Air Force," 
audiologic evaluation showed the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was not 
greater than 20 decibels and his hearing was assigned a 
profile of "1."  The Board notes that a mere transcription 
of lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board finds that the objective results of 
audiologic evaluation, which fail to document hearing loss 
for VA purposes, are more reliable.

In addition to the negative service records and records dated 
within the initial post-service year showing no hearing loss 
disability for VA compensation purposes or tinnitus, 
audiologic evaluation in June 1982 and February 1983 showed 
that the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz was not greater than 20 
decibels.  In addition, while audiologic evaluation in 
November 1984 showed a puretone threshold, in decibels, of 25 
on the left, audiologic evaluation in December 1985, November 
1986, December 1987, December 1988, September 1991, September 
1992, October 1993, November 1994, November 1995 and October 
1996 showed the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz was not greater than 20 
decibels, and the Veteran denied having or having had hearing 
loss and ear trouble.  These negative findings and negative 
complaints of hearing loss or tinnitus are highly probative.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the claimant).  Moreover, the documented evidence of an 
onset of a hearing loss disability many years after service 
is consistent with the Veteran's testimony in regard to 
initial diagnosis of a hearing loss disability.  Transcript 
at 5 (2008).  The Board notes that a significant lapse in 
time between service and post-service treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim in this case.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  

To the extent that records note a history of hearing loss 
and/or tinnitus, to include a March 2004 notation that right 
ear tinnitus and hearing loss had been a long-term problem, 
such does not establish a competent nexus between any in-
service noise exposure and the Veteran's current hearing loss 
or tinnitus, especially in light of the negative medical 
evidence discussed below.  Consideration has also been given 
to a May 2008 statement from SH.  In pertinent part, SH 
indicated that he served with the Veteran at the Army 
Aviation Support Facility in Waterloo, Iowa, and that, in his 
capacity as a Hearing Conservation Specialist, he counseled 
about his hearing loss and how to preserve his current level 
of hearing acuity.  No opinion was rendered that related the 
Veteran's hearing loss and/or tinnitus to acoustic trauma 
during his active service, however.  SH only intimated that 
the Veteran may have had some level of hearing loss prior to 
their meeting.  However, even assuming that SH is competent 
to render an opinion in regard to the etiology of hearing 
loss and tinnitus, and that such an opinion was made, SH did 
not review the claims file and the conclusory nature of the 
statement diminishes the probative value of the opinion, if 
any.  The Board notes that in Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  The Board notes that no objective findings are 
associated with the statement from SH and such does not 
establish that a hearing loss disability or tinnitus had an 
onset during service or within the initial post-service year 
or is otherwise related to service.  

The Board notes that private records, dated in June 2005, 
reflect that the Veteran's job title was aircraft engine 
mechanic, and a history of ringing in the ears with an 
audiogram showing hearing loss was noted, with a significant 
change from his previous baseline audiogram.  A new Standard 
Threshold Shift was noted to either be work-related or 
aggravated by occupational noise exposure.  

There is only one medical opinion of record that clearly 
addresses the question of causation of the Veteran's hearing 
loss and tinnitus.  The May 2006 VA examiner stated that it 
was less than likely that the Veteran's hearing loss or 
tinnitus was related service, noting normal hearing at 
separation.  The Board notes that while hearing within normal 
limits at separation does not preclude a finding in favor of 
service connection, in this case, in addition to the normal 
audiologic evaluation at separation, on the accompanying 
medical history the Veteran specifically denied having or 
having had hearing loss or ear trouble, the VA examiner 
stated that the Veteran continued to have normal hearing 
through the year 1999 and that left ear hearing was not at a 
disabling level until at least April 2004.  In addition, the 
examiner specifically stated that the recent onset and rapid 
progression of the Veteran's hearing loss disability was not 
consistent with the Veteran's noise exposure history.  
Rather, it was more than likely that other physiological 
processes were causing the hearing loss, as well as the 
tinnitus, noted to likely be of the same etiology.  

In this case, the Board has accorded more probative value to 
the May 2006 VA opinion.  The examiner reviewed the claims 
file and a complete rationale was provided for the opinion 
based on objective findings and reliable principles, and the 
opinion is supported by the record, to include the 
contemporaneous service records.  

The Board notes that a medical opinion that is based on facts 
provided by the Veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion may be rejected.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  The Veteran may 
have experienced hearing loss and/or ringing in his ears 
during active service.  Again, he is competent to make such 
as statement.  However, as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).  Here, the 
contemporaneous evidence, to include the normal separation 
evaluation coupled with the negative findings in the years 
following separation, establishes that the Veteran did not 
have a hearing loss disability for VA compensation purposes 
during service or within the initial post-service year and 
there is no reference to tinnitus or symptoms thereof.  Quite 
simply, the Board does not believe the Veteran when he states 
that he has been experiencing hearing loss and tinnitus since 
his active service.

In sum, the competent evidence establishes that a hearing 
loss disability for VA compensation purposes was not manifest 
during service or within the initial post-service year, and 
establishes that neither a hearing loss disability nor 
tinnitus is related to service.  The preponderance of the 
evidence is against the claims for service connection for 
hearing loss and tinnitus and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.

Consideration has been given to the Veteran's argument that 
his hearing loss and tinnitus were caused by his long-history 
of noise exposure while serving with the National Guard.  
However, as discussed above, the most competent medical 
evidence of record clearly weighs against the argument that 
either condition is related to noise exposure at any time.  
It is also important to note the neither hearing loss for VA 
purposes or tinnitus was documented during the Veteran's 
National Guard service. 

Lumbar Spine

The Veteran asserts that he has a lumbar spine disorder, to 
include degenerative disc disease and degenerative joint 
disease, as a result of active service.  An October 2007 
private record reflects an assessment of degenerative 
arthritis and disc disease of the lumbar spine with some 
sacroilitis on the right.  Thus, the issue is whether lumbar 
spine arthritis and/or disc disease is related to service.  
Having reviewed the record, the Board finds that service 
connection is not warranted for a lumbar spine disorder, to 
include degenerative disc disease and degenerative joint 
disease.  

Initially, in regard to the assertion in the August 2009 
Informal Hearing Presentation to the effect that the 
Veteran's lumbar spine disorder is a result of combat during 
service, the Board notes that the June 2006 rating decision 
reflects the AOJ's determination that the Veteran did not 
engage in combat with the enemy via notation of a combat code 
of "1."  In addition, while an October 1974 Request and 
Authorization for Permanent Change of Station notes the 
Designation and Location of Headquarters as, "HQS 635th 
COMBAT SUPPORT GROUP (PACAF)," such does not establish that 
the Veteran in this case engaged in combat with the enemy.  
The definition of "engaged in combat with the enemy" is 
having taken part in a fight or encounter with a military foe 
or hostile unit or instrumentality; but does not include 
cases in which a veteran was merely serving in a general 
"combat area" or "combat zone" without personal participation 
in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).  

In this case, and while the Veteran's DD Form 214 reflects 
service in Vietnam and his decorations and awards include a 
Republic of Vietnam Campaign Medal, his military occupational 
specialty (MOS) - aircraft maintenance specialist, is not 
consistent with a combat MOS and the record does not 
establish that he engaged in combat with the enemy during 
service.  The Board notes that the Veteran testified to 
having strained his back while helping out with a tow bar 
during service in Thailand in 1973 and that working in 
cramped positions on aircraft thereafter aggravated his back 
symptoms.  Transcript at 7-8 (2008).  Regardless, the 
provisions of 38 U.S.C.A. § 1154(b) merely relax the 
evidentiary requirements for determining what happened during 
service.  A nexus between the current disability and in-
service disease or injury is still required.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).  In this case, the 
competent evidence does not establish a nexus between the 
Veterans's lumbar spine disorder and active service, and 
thus, service connection is not warranted.  

The issue of whether any lumbar spine disorder is related to 
service requires competent evidence.  The Veteran is 
competent to report his symptoms, as well as that he strained 
his back during service in Thailand in 1973.  Transcript at 7 
(2008).  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and a current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, positive and 
negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The August 1971 service entrance examination report shows 
that the spine and musculoskeletal system were normal.  In 
addition, a November 1971 examination report shows the spine 
and musculoskeletal system were normal.  The Board notes that 
while an October 1973 record reflects a cervical muscle spasm 
and a July 1974 record notes a history of low back pain, the 
May 1975 separation examination report shows that the spine 
and musculoskeletal system were normal and on the 
accompanying medical history, he denied having or having had 
recurrent back pain.  

In addition, examination reports, dated in September 1975, 
May 1981, February 1983, November 1986, December 1987, 
December 1988, September 1991, October 1993, November 1994, 
November 1995, June 1998 and April 2000 show that the spine 
and musculoskeletal system were normal and on the 
accompanying medical histories he specifically denied having 
or having had recurrent back pain.  The fact that these 
examination reports were negative for evidence of a back 
disability is highly probative.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the claimant).  Moreover, 
although the Veteran may be competent to report experiencing 
chronic low back pain since his active service, the Board 
finds the Veteran's own statements to the VA health 
professional regarding his symptomatology during the course 
of a medical evaluation to be more credible than those made 
by the Veteran in his claim filed with the RO.  Statements 
made for the purpose of medical diagnosis or treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper 
diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 
356, 112 S.Ct. 736 (1992).  The Board further notes that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  The Board notes that an October 2001 
private record reflects complaints of severe mid thoracic and 
low back pain having had an onset the day before, and a 
September 2004 record reflects complaints of back discomfort 
for two to three months, not since active service.  

To the extent that the back discomfort was associated with 
his work as a mechanic involving much wrenching and pulling 
in the September 2004 record, and the Veteran's MOS was 
aircraft mechanic, such does not establish that any back 
disorder is related to service, to include tasks associated 
with his MOS.  Rather, a January 2006 record specifically 
reports an onset of a back disorder in 2004, noting that the 
Veteran denied any fractures of the spine or herniated disc 
or other problems in 1980 at which time he was involved in a 
motor vehicle accident.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the Veteran's lay 
statements are outweighed by the service and post-service 
treatment records, which are silent for many years post 
service and that indicate a disorder that began years after 
service.  It is for these reasons that the Board simply does 
not find the Veteran to be credible.  See Dalton.  Put 
another way, the Board does not believe the Veteran when he 
states that he has been suffering from chronic back pain 
since his active service. 

In this case, the Board has accorded more probative value to 
the contemporaneous service records which are negative for 
lumbar spine degenerative changes, and the normal separation 
examination report tends to establish that any in-service 
back injury was acute and resolved and did not result in 
chronic disability of the lumbar spine.  In addition, the 
records establish that arthritis was not manifest within the 
initial post-service year or for many years thereafter.  The 
Board finds that the evidence in this case provides an 
adequate basis for a determination, to include the abundance 
of objective findings reported, which are based on reliable 
principles.  

In sum, the spine was normal at separation, arthritis was not 
shown during service or within the initial post-service year, 
and the competent evidence does not establish that a lumbar 
spine disorder, to include degenerative disc disease and 
degenerative joint disease, is related to in-service disease 
or injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a lumbar spine disorder, to include 
degenerative disc disease and degenerative joint disease, is 
denied.  



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


